


ASSIGNMENT AGREEMENT
This Assignment Agreement (this “Assignment Agreement”), dated as of
June 1, 2015, is by and among Cincinnati Bell Funding LLC (the “Company”),
Cincinnati Bell Wireless, LLC (the “Transferee”) and PNC Bank, National
Association, as administrator (the “Administrator”). Capitalized terms used but
not otherwise defined herein have the respective meanings set forth in the Sale
Agreement (as defined below) or, if not defined therein, as set forth in the
Receivables Purchase Agreement (as defined below).
Background
1.    Cincinnati Bell Inc. (“CB”), individually and as initial Servicer, the
Transferee, as Originator, the other Originators party thereto and the Company
are parties to that certain Amended and Restated Purchase and Sale Agreement,
dated as of June 6, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Sale Agreement”). In connection therewith, the Company
executed and delivered (i) to Transferee a Company Note (the “Transferee Company
Note”);
2.    Transferee desires to be removed from the Sale Agreement as an Originator
thereunder, and in connection therewith, the parties to the Sale Agreement are
amending the Sale Agreement concurrently with this Assignment Agreement to
effect such removal;
3.    Transferee desires to purchase from the Company, and the Company desires
to sell to Transferee the outstanding Receivables previously sold by Transferee
to the Company under the Sale Agreement (the “Transferee Receivables”); and
4.    The Company, as seller, CB, as servicer (the “Servicer”), the various
Purchaser Groups from time to time party thereto and the Administrator are
parties to that certain Amended and Restated Receivables Purchase Agreement,
dated as of June 6, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”), pursuant to which the
Company has granted to the Administrator a security interest in the Transferee
Receivables;
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
On the date hereof, in consideration of the payment of a fair market repurchase
price in an amount to be agreed by Transferee and the Company for the sale of
the Transferee Receivables by the Company to Transferee, which shall be paid
first by reducing the Company’s obligations under the Transferee Company Note in
the amount of the repurchase price (but not to less than zero) and the balance,
if any, in cash (which cash portion shall constitute a Collection for all
purposes of the Transaction Documents), the Company hereby sells, assigns and
transfers (without recourse, representation or warranty) to Transferee all of
the Company’s right, title and interest in and to the Transferee Receivables,
together with all rights to, and obligations under, all Related Security with
respect to the Transferee Receivables, and all Collections from and after the
date hereof in respect of, and other proceeds of, any of the foregoing
(collectively, the “Transferee Repurchased Assets”). Transferee hereby purchases
and accepts all the Company’s right, title and interest in and to the Transferee
Repurchased Assets.
On the date hereof, the Company shall (for the avoidance of doubt, subject to
all the “Subordination Provisions” set forth and defined in the Transferee
Company Note) repay any outstanding amounts due to Transferee under the
Transferee Company Note. From and after the date hereof, the Transferee Company
Note shall have no further force or effect, and Transferee agrees to cancel or
deliver to the Company the Transferee Company Note.
Promptly after the date hereof, the Company (or the Servicer on behalf of the
Company) shall provide to the Administrator a statement setting forth the
Outstanding Balance of the Transferee Receivables sold to Transferee hereunder.
Each of the Administrator (on behalf of itself and each Purchaser) and the
Company hereby (i) releases its ownership and/or security interest in the
Transferee Repurchased Assets and (ii) authorizes Transferee (or its designee)
to file any UCC3 termination statements necessary to terminate any existing
financing statements filed against Transferee in favor of the Company or the
Administrator pursuant to the Transaction Documents, provided that such UCC3
termination statements shall be prepared and recorded by Transferee (or its
designee) at Transferee’s expense.
The sale, assignment and transfer by the Company to the Transferee hereunder is
made without recourse, representation or warranty. It is the intention of
Company and the Transferee that the assignment contemplated by this Assignment
Agreement shall constitute a sale of the Transferee Repurchased Assets from
Company to the Transferee and the beneficial interest in and title to the
Transferee Repurchased Assets shall not be part of Company’s estate in the event
of the filing of a bankruptcy petition by or against Company under any
bankruptcy law.



--------------------------------------------------------------------------------




Transferee represents and warrants to the Company, each Purchaser, each
Purchaser Agent and the Administrator that it has the full corporate or limited
liability company power, as applicable, and authority to execute and deliver
this Assignment Agreement and to perform its obligations hereunder and that this
Assignment Agreement has been duly and validly executed and delivered by it and
constitutes a legal, valid and binding obligation of such Transferee enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether enforceability is considered in a
proceeding in equity or at law. Transferee acknowledges and agrees that the
obligations of such Transferee described in Section 10.12 of the Sale Agreement
shall continue to apply to such Transferee after the execution of this
Assignment Agreement.
By executing a counterpart hereto, each of the parties hereto acknowledges and
consents to the transfers contemplated herein.
This Assignment Agreement may be executed in any number of counterparts, and by
the different parties hereto on the same or separate counterparts, each of which
when so executed and delivered shall be deemed to be an original instrument but
all of which together shall constitute one and the same agreement. This
Assignment Agreement may not be amended or otherwise modified except in writing
executed by each of the parties hereto.
THIS ASSIGNMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW).
(continued on following page)

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Assignment Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
written above.
 
 
 
CINCINNATI BELL FUNDING LLC
 
 
 
 
 
 
 
 
By:
/s/ Christopher C. Elma
 
 
 
Name:
Christopher C. Elma
 
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
 
 
CINCINNATI BELL WIRELESS, LLC
 
 
 
 
 
 
 
 
By:
/s/ Christopher C. Elma
 
 
 
Name:
Christopher C. Elma
 
 
 
Title:
Vice President and Treasurer
 


S-1

--------------------------------------------------------------------------------




 
 
 
PNC BANK, NATIONAL ASSOCIATION,


 
 
 
as Administrator
 
 
 
 
 
 
By:
/s/ Mark Falcione
 
 
Name:
Mark Falcione
 
 
Title:
Executive Vice President




S-2